Citation Nr: 1639290	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 25, 2002 for the grant of service connection for depressive disorder.  

2.  Entitlement to an effective date prior to February 12, 2002 for the grant of a 20 percent rating for osteoarthritis of the lumbar spine, previously rated as rheumatoid arthritis.   

3.  Entitlement to an effective date prior to February 12, 2002 for the grant of separate ratings for osteoarthritis of the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral knees, bilateral ankles, bilateral hands and feet.  

4.  Entitlement to an evaluation in excess of 70 percent for depressive disorder.  

5.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the lumbar spine. 

6.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the cervical spine.
7.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right shoulder.

8.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left shoulder.

9.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right elbow.

10.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left elbow.

11.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right wrist.

12.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left wrist.

13. Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee.

14.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee.

15.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right ankle.

16.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left ankle.

17.  Entitlement to a compensable evaluation for osteoarthritis of both hands.

18.  Entitlement to a compensable evaluation for osteoarthritis of the feet.

REPRESENTATION

Veteran represented by:  Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1969 to July 1969. 

These matters are on appeal before the Board of Veterans' Appeals (Board) from March 2012 and February 2013 rating decisions by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO).  

In the March 2012 rating decision, the RO implemented a September 2011 Board decision that awarded service connection for osteoarthritis and assigned a 10 percent evaluation, effective from February 12, 2002.  In the Board decision, it was determined that the Veteran likely suffered from osteoarthritis, and not rheumatoid arthritis for which he was previously service connected, since his period of service.  The RO also implemented the Board's award of service connection for depressive disorder as secondary to osteoarthritis and assigned a 30 percent evaluation, effective from February 25, 2002 to November 8, 2011, and thereafter, an evaluation of 50 percent.  The Veteran appealed the assigned evaluations and effective dates. 

In the February 2013 rating decision, the RO increased the assigned evaluation for depressive disorder to 70 percent, effective from February 25, 2002; increased the assigned rating for osteoarthritis of lumber spine to 20 percent evaluation (formerly rated as rheumatoid arthritis), effective from February 12, 2002; and awarded separate ratings for osteoarthritis of the cervical spine with a 20 percent evaluation, osteoarthritis of the right shoulder with a 20 percent evaluation, osteoarthritis of the left shoulder with a 10 percent evaluation, osteoarthritis of the bilateral elbows with a 10 percent evaluation each, osteoarthritis of the bilateral wrists with a 10 percent evaluation each, osteoarthritis of the bilateral knees with a 10 percent evaluation each, osteoarthritis of the bilateral ankles with a 10 percent evaluation each, and osteoarthritis of the both hands and feet as noncompensable, all effective from February 12, 2002.  The Veteran appealed the assigned evaluations and effective dates. 

On his March 2013 and March 2016, substantive appeals, the Veteran indicated his desire to testify before a member of the Board; however, he subsequently withdrew his request in March 2016.  

The Board acknowledges that additional evidence has been received since the February 2013 statement of the case (SOC) on the issues of increased ratings and the January 2016 SOC on the issues of effective dates, without waiver of initial consideration, and prior to certification of the appeal.  This additional evidence includes VA and private medical records.  However, this additional evidence does not change the underlying factual background upon which the determination as to the claims for earlier effective date are premised.  Accordingly, the Board may proceed to adjudicate the merits of those claims without referral of such evidence to the RO for initial consideration.

The issues of entitlement to increased evaluations for depression, lumbar spine, cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral knees, bilateral ankles, hands and feet disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  On February 25, 2002, VA received the Veteran's claim for service connection for depression, and it was continuously in appellate status thereafter.  

2.  The Veteran's previous claim for an increased rating for rheumatoid arthritis, to include consideration of whether separate ratings are warranted for all joints affected by the disability, was received in July 1992, and it was denied in a December 1992 rating decision.  The Veteran was notified of that decision, and he did not appeal. 

3.  On February 12, 2002, VA received the Veteran's claim for an increased rating for rheumatoid arthritis, to include consideration of separate ratings for all joints affected by the disability, and it was continuously in appellate status thereafter.  

4.  In the February 2013 rating decision, VA awarded entitlement to an increased 20 percent evaluation for osteoarthritis of the lumbar spine, previously rated as rheumatoid arthritis of multiple joints, effective from February 12, 2002. 

5.  The February 2013 rating decision also assigned separate awards for osteoarthritis in the cervical spine, rated as 20 percent disabling; in the right shoulder, rated as 20 percent disabling; in the left shoulder, bilateral elbows, bilateral wrists, bilateral knees, and bilateral ankles, each separately rated as 10 percent disabling; and in both hands and feet, each rated as non-compensable; all effective from February 12, 2002. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to February 25, 2002 for the grant of service connection for depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2.  The criteria for entitlement to an effective date prior to February 12, 2002 for the 20 percent evaluation for osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

3.  The criteria for entitlement to an effective date prior to February 12, 2002 for the separate awards of service connection for osteoarthritis of the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral knees, bilateral ankles, bilateral hands and feet, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With regard to the claims for an earlier effective date that are the subject of this decision, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103 (a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for earlier effective dates.  All identified and available treatment records have been secured.  The Veteran has not identified additional evidence that has not been associated with the claims file, and accordingly, no further development is necessary.  

2.  Earlier Effective Dates 

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of compensation based on direct service connection is the date following separation from active service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

Depressive Disorder 

The March 2012 rating decision on appeal granted service connection for a depressive disorder effective from February 25, 2002.  The Veteran asserts that service connection should be effective from the date of his separation from service in 1969.

VA received the Veteran's original claim for service connection for depression as secondary to his service-connected disability on February 25, 2002.  Careful review of the claims file does not disclose that the Veteran filed a claim with VA requesting service connection for depression prior to February 25, 2002.  The regulation is clear that the effective date of service connection cannot be earlier than the date the claim was received.  38 C.F.R. § 3.400(b).  As the Veteran's original claim for service connection for depression was received on February 25, 2002, an effective date prior to that date is not warranted. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Osteoarthritis of Lumbar Spine, Cervical Spine, Bilateral Shoulders, Bilateral Elbows, Bilateral Wrists, Bilateral Knees, Bilateral Ankles, Bilateral Hands, and Feet.

The Veteran seeks entitlement to effective date prior to February 12, 2002 for award of increased rating for osteoarthritis of the lumbar spine and for award of separate ratings for osteoarthritis involving the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral knees, bilateral ankles, bilateral hands and feet.  This appeal originates from a March 2012 rating decision that assigned an evaluation of 20 percent for osteoarthritis of the lumbar spine (previously rated as rheumatoid arthritis) and a February 2013 rating decision that assigned separate evaluations for multiple joints as manifestations of service-connected osteoarthritis.  The separate ratings were all assigned effective February 12, 2002, the date the Veteran's claim for increased rating for rheumatoid arthritis disability was received. 

The Veteran contends that an effective date of August 21, 1969, the date he filed his claim, is warranted for all the separate ratings.  In the alternative, the Veteran asserts that effective date of July 7, 1992, the date of a claim for increased rating for rheumatoid arthritis disability should be assigned.  This case has a somewhat complicated history and the Board will therefore begin by reviewing the history of the claims currently on appeal. 

The Veteran filed a claim for entitlement to service connection for arthritis of multiple joints that was received by VA on August 25, 1969.  In a January 1970 rating decision, the RO awarded service connection for rheumatoid arthritis of multiple joints and assigned an initial noncompensable evaluation, effective from July 26, 1969, under Diagnostic Code 5002, pertaining to rheumatoid arthritis.  The Veteran appealed the initial assigned evaluation, and the RO's denial of a compensable evaluation was affirmed and subsumed by a final August 1970 Board decision.  38 C.F.R. §§ 20.1100(a), 20.1104.

The Veteran's service-connected rheumatoid arthritis was re-evaluated by VA in October 1973, and the RO determined that an increased rating was not warranted.  The Veteran was notified of the RO's decision in a December 1973 letter.  The Veteran initiated an appeal of the denial of an increased evaluation for his service-connected disability; however, he failed to submit a timely substantive appeal after the issuance of a January 1974 statement of the case (SOC).  The December 1973 rating determination became final.  38 C.F.R. § 20.1103. 

On July 7, 1992, VA received the Veteran's claim for an increased rating for his service-connected rheumatoid arthritis, in which he asserted that his arthritis condition had spread and involved multiple joints and his spine.  In a December 1992 rating decision, the RO denied the Veteran's claim for an increased rating for rheumatoid arthritis and denied a claim for service connection for osteoarthritis.  The Veteran did not appeal that rating decision, and it became final.  38 C.F.R. § 20.1103.

On February 12, 2002, VA received the Veteran's claim for an increased rating for his service-connected disability.  He asserted that his disability had been incorrectly identified as rheumatoid arthritis, and the correct diagnosis was degenerative arthritis of multiple joints.  The Veteran's claim was continuously adjudicated, and in a March 2012 rating decision, the RO implemented the Board's September 2011 award of service connection for osteoarthritis, and assigned an initial 10 percent rating, effective from February 12, 2002.  The Veteran appealed the initial assigned evaluation and effective date.  In a February 2013 rating decision, the RO re-characterized the Veteran's service-connected rheumatoid arthritis as osteoarthritis, currently manifested as lumbar spine degeneration, and increased the assigned evaluation to 20 percent, effective from February 12, 2002.  The RO also awarded separate ratings for osteoarthritis of the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral hands, bilateral knees, bilateral ankles, and feet, all effective from February 12, 2002.   

The Veteran contends that an earlier effective date of August 21, 1969, or in the alternative, an effective date of July 7, 1992, is warranted for the assignment of increased rating to 20 percent for osteoarthritis of lumbar spine (formerly rated as rheumatoid arthritis) as well as for the separate ratings for the various manifestations of osteoarthritis.  However, the Board does not agree. 

Given the facts as set forth above, the Board finds that an earlier effective date of August 21, 1969 or July 7, 1992 may not be awarded for the grant of the 20 percent rating for osteoarthritis of the lumbar spine (formerly rated as rheumatoid arthritis) or for award of separate ratings for osteoarthritis of the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral hands, bilateral knees, bilateral ankles, and feet.  The prior August 1970 Board decision, December 1973 rating decision, and December 1992 rating decision are all final, and no claim for an increase was thereafter received until February 12, 2002.  38 C.F.R. § 3.400.  

A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Veteran has not alleged CUE in the August 1970 Board decision, December 1973 rating decision, or the December 1992 rating decision.  Accordingly, the Board will not consider whether CUE exists in these final decisions.

The Board acknowledges that VA received private treatment records in June 2000, which pertained to the Veteran's disability.  However, the record does not reflect that the Veteran submitted a statement indicative of a claim for an increased rating at that time.  The mere presence of medical evidence of a disability does not show intent on the Veteran's part to seek an increased rating and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that although VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In the present case, the Veteran did not file a claim for an increased rating for his rheumatoid arthritis until February 12, 2002.  The evidence of record does not contain any documentation prior to this date reflecting intent to claim for increased rating for this disability, nor does the Veteran contend that he filed a claim since July 7, 1992 and prior to February 12, 2002.  Therefore, February 12, 2002 is considered the date of receipt of the claims.  See 38 C.F.R. § 3.155(a).  

To the extent that the claims for earlier effective dates stem from a claim for an increased rating for the formerly service-connected rheumatoid arthritis, in the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  

Accordingly, February 12, 2002 will be found as the effective date of the increased rating awards unless the evidence of record shows that a factually ascertainable increase was warranted in the year prior to the date of receipt of that claim.  See 38 C.F.R. § 3.400(o).  In this case, the Board must review the record to determine whether an ascertainable increase in disabilities warranting grants of 20 percent rating for osteoarthritis of the lumbar and separate ratings for osteoarthritis of the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral hands, bilateral knees, bilateral ankles, and feet occurred within one year prior to February 12, 2002 in order to assign an earlier effective than February 12, 2002.

After review of the evidence, the Board finds that it is not factually ascertainable that the Veteran's service-connected osteoarthritis of the lumbar spine warranted a 20 percent rating, the cervical spine warranted a 20 percent rating, the bilateral wrists warranted separate 10 percent ratings each, the right shoulder warranted a 20 percent rating, the left shoulder warranted a 10 percent rating, the knees warranted separate 10 percent ratings each, the ankles warranted separate 10 percent ratings each, the elbows warranted separate 10 percent ratings each, and the hands and feet warranted non-compensable ratings during the one year period prior to February 12, 2002, the date of claim for increased rating was received.  Although there are private and VA treatment records that note complaints pertaining to the aforementioned osteoarthritis disabilities, it is not factually ascertainable prior to the date of claim that such ratings were warranted.  Accordingly, entitlement to an effective date prior to February 12, 2002 is not warranted.



ORDER

Entitlement to an effective date prior to February 25, 2002 for award of service connection for depression disability is denied.  

Entitlement to an effective date prior to February 12, 2002 for award of a 20 percent rating for osteoarthritis of the lumbar spine (previously rated as rheumatoid arthritis) is denied.   

Entitlement to an effective date prior to February 12, 2002 for award of separate ratings for osteoarthritis of the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral knees, bilateral ankles, bilateral hands and feet, is denied. 


REMAND

The Veteran seeks increased evaluations for his depressive disorder, lumbar spine, cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral knees, bilateral ankles, hands and feet disabilities.  Based on a review of the claims folder, the Board finds that additional development is needed. 

Initially, the Board notes that since the issuance of the February 2013 statement of the case (SOC), additional evidence has been received that is pertinent to the Veteran's increased rating claims.  No waiver of initial consideration has been received despite a June 2016 notice letter requesting such a waiver.  In particular, the record now contains the Veteran's VA mental health treatment records dated from January 2012 to January 2016, a negative response from the Veteran's former employer, and a negative response from the Social Security Administration.  Given that the Veteran has not waived his right to have new evidence reviewed in the first instance, a remand is necessary.  38 C.F.R. § 19.37(a) (2015).

On remand, the Veteran should be afforded with new VA examinations to evaluate the severity his service-connected depressive disorder as well as his disabilities due to osteoarthritis of the lumbar spine, cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral knees, bilateral ankles, hands and feet.  

The Board acknowledges that the Veteran failed to report to his scheduled February 2016 VA psychiatric examination and he has not asserted good cause or willingness to attend a rescheduled examination.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in obtaining any outstanding records of pertinent private treatment for disabilities due to osteoarthritis and depressive disorder.

2. Update the claims folder with the Veteran's VA treatment records dated since 2012. 

3. Thereafter, schedule the Veteran for appropriate VA examinations to determine the current severity of his disabilities due to osteoarthritis of the lumbar spine, cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral knees, bilateral ankles, hands and feet.  The examiner(s) must review the record in conjunction with the examination (s).  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

The examiner(s) should describe all symptomatology related to each of the Veteran's disabilities due to osteoarthritis of multiple joints and spine.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine, the examiner must provide an explanation for why this is so. 

With respect to the spine disabilities, the examiner is additionally asked to identify any neurological findings related to the Veteran's lumbar and cervical spine disabilities. The examiner should describe fully the extent and severity of those symptoms. The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.

With respect to the knee disabilities, the examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the service-connected knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address the occupational impact of the Veteran's disabilities.

4. After the development in 1 and 2 has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of his depressive disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. The examiner must comment upon the presence, frequency, and severity of symptoms due to the service-connected depressive disorder, to include its impact on his ability to maintain employment.  A complete rationale for all opinions must be provided.

5. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice was sent to the Veteran's most recent address of record.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the issues on appeal.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


